Citation Nr: 0844214	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-36 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.  

In April 1998, the veteran was adjudicated as incompetent to 
handle his VA funds and the appellant is the veteran's 
spouse/payee.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In August 2006, the Board remanded 
the appellant's case to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., for further evidentiary 
development.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

In November 2008, the Board received pertinent medical 
evidence in the form of a November 2008 private psychological 
assessment of the veteran prepared by Tammy McClain, Psy.D.  
Unfortunately, a written waiver of initial RO review was not 
provided.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).  
Accordingly, the Board is without jurisdiction to proceed.

Additionally, in an October 2008 statement the appellant 
noted her receipt of the September 2008 supplemental 
statement of the case, but reported that she was returning it 
because "portions of pages 3, 4, 5, 6, and supplemental 
statement of the case notice of response (were) not 
legible."  The AMC was requested to "send ... a copy that is 
legible."  There is nothing in the record to document that 
the AMC responded to the appellant's request.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the 
appellant and her service representative 
with a legible copy of the September 2008 
supplemental statement of the case and 
document their action in writing in the 
claims file.

2.  The RO/AMC should obtain all VA 
medical records regarding the veteran's 
treatment for a psychiatric disability 
since August 2006.  If any records are 
unavailable, a note to that effect should 
be placed in the claims file, and the 
appellant and her representative so 
notified in writing.

3.  Then, the RO/AMC should request that 
the VA psychologist who examined the 
veteran in March 2007 review that 
examination report as well as Dr. 
McClain's November 2008 psychological 
assessment.  If, and only if, that 
examiner is unavailable, a VA psychiatrist 
should be assigned to review the medical 
records, examine the veteran, and respond 
to the following.  

a.	 address the opinion and findings 
rendered by Dr. McClain in 
November 2008, to the effect that 
the veteran's anxiety disorder and 
depression make it extremely 
unlikely that he would be able to 
cope with stressful circumstances 
involved in work-like settings and 
psychological assessment; and

b.	reconcile the divergent global 
assessment of functioning scores 
assigned for the veteran's post 
traumatic stress disorder (40 and 
55 in March 2007, and 34 in 
November 2008).

The RO/AMC should undertake any further 
development so indicated by the record, 
including VA psychiatric examination, if 
so warranted.

4.  Thereafter, the RO/AMC should 
readjudicate the claim of entitlement to a 
rating in excess of 50 percent for post 
traumatic stress disorder.  If the benefit 
is not granted, the appellant and her 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the files are returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


